Citation Nr: 0431551	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-26 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for post-operative total 
left knee arthroplasty, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

This matter arose on appeal from a March 2003 rating decision 
issued by the Boise, Idaho, Department of Veterans Affairs 
(VA) Regional Office (RO), which continued a 30 percent 
rating for post-operative residuals of a total left knee 
arthroplasty.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 1972, service connection was granted for 
meniscectomy of the medial cartilage of the left knee with 
arthritis, and a 10 percent evaluation was assigned.  In an 
April 1993 rating decision, a 20 percent evaluation was 
assigned.  In a June 1993 rating decision, the disability was 
classified as a left knee replacement.  A temporary total 
rating was assigned effective May 1993, with a 100 percent 
evaluation effective July 1, 1993.  A 30 percent evaluation 
was assigned July 1, 1994.  In December 2002, the veteran 
requested a higher rating, stating that his condition had 
worsened.

In a March 2003 VA examination, the veteran complained of 
constant pain in the left knee, which was aggravated by 
prolonged standing and walking distances over a half a block.  
The examiner noted that the veteran ambulated slowly with an 
antalgic gait and indicated that his range of motion was 
reduced with pain at 120


degrees flexion and lacked 10 degrees to full extension.  The 
examiner did not address the veteran's complaints of pain and 
weakness.  

In order to meet the criteria for a 60 percent evaluation for 
a knee replacement under 38 C.F.R. § 4.71a, Diagnostic Code 
5055, the veteran must experience chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  The March 2003 examination fails to 
grade the veteran's left knee strength and quantify the 
degree of pain.  As the Diagnostic Code specifies that severe 
pain and weakness would warrant an increased rating, this 
examination is inadequate to evaluate the veteran's claim.

Accordingly, this case is REMANDED for the following action:

The Agency of Original Jurisdiction (AOJ) 
should schedule an examination of the 
veteran's left knee.  
The examiner should assess the veteran's 
complaints of pain and weakness, 
indicating whether or not the veteran 
experiences chronic residuals of severe 
painful motion or weakness in the left 
knee as a result of the knee replacement.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




